DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Receipt is acknowledged of an amendment filed 27 April 2022, which has been placed of record and entered in the file.
Status of the claims:
Claims 1-6, 8, and 13-25 are pending.
Claims 1, 5, 13, 16, 18, 22, and 24 are amended. 
Specification and Drawings:
Amendments to the specification have been submitted.
Amendments to the drawings have not been submitted.

Allowable Subject Matter
Claims. 1-6, 8, and 13-25 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1: the subject matter of claim 1 is allowable over the prior art because of the combination of structural limitations and their functional relationship to one another.  Claim 1 includes the following limitations which in combination with the other limitations of the claim are not taught or suggested by the prior art: 
“first and second jaws, wherein one of the first and second jaws comprises a channel configured to receive a staple cartridge, the channel including at least one sidewall and a bottom wall, the bottom wall including at least one opening”, and a locking member “wherein the locking member includes at least one foot configured to engage said at least one opening in the bottom wall of the channel”.
Regarding independent claim 5: the subject matter of claim 5 is allowable over the prior art because of the combination of structural limitations and their functional relationship to one another.  Claim 5 includes the following limitations which in combination with the other limitations of the claim are not taught or suggested by the prior art: 
first and second jaws, “wherein at least one of the first and second jaws includes a channel configured to receive a staple cartridge, the channel including at least one sidewall and a bottom wall, the bottom wall including at least one opening”, and a locking member “wherein the locking member includes at least one foot configured to engage said at least one opening in the bottom wall of the channel”. 
Regarding independent claim 13: the subject matter of claim 13 is allowable over the prior art because of the combination of structural limitations and their functional relationship to one another.  Claim 13 includes the following limitations which in combination with the other limitations of the claim are not taught or suggested by the prior art: 
“first and second jaws, at least one of the first and second jaws including a channel defining a longitudinal axis, having at least one side wall and a bottom wall and being configured to receive a staple cartridge, the bottom wall including at least one opening”, and a locking member “wherein the locking member includes at least one foot configured to engage said at least one opening in the bottom wall of the channel”. 
The closest prior art to Hunter et al. (US Patent Publ. No. 2018/0168628) discloses a surgical stapling instrument 1000 comprising first and second jaws, wherein one of the jaws comprises a channel 1102 configured to receive a staple cartridge 1150 including a ramped surface, the channel including a bottom wall, a drive member configured to translate through at least one of the first and second jaws, a locking member 1742 including a ramped surface and a pair of arms, the locking member pivotable between a first position permitting distal translation of the drive member, and a second position preventing distal translation of the drive member, and the drive member including a ramped portion configured to cooperate with the locking member and pivot the locking member towards the second position as the drive member is translated proximally.
The difference between the Hunter et al. reference and the claimed subject matter is that Hunter et al. do not disclose or teach “first and second jaws, wherein one of the first and second jaws comprises a channel configured to receive a staple cartridge, the channel including at least one sidewall and a bottom wall, the bottom wall including at least one opening”, and a locking member “wherein the locking member includes at least one foot configured to engage said at least one opening in the bottom wall of the channel” as set forth in claim 1, first and second jaws, “wherein at least one of the first and second jaws includes a channel configured to receive a staple cartridge, the channel including at least one sidewall and a bottom wall, the bottom wall including at least one opening”, and a locking member “wherein the locking member includes at least one foot configured to engage said at least one opening in the bottom wall of the channel” as set forth in claim 5, and “first and second jaws, at least one of the first and second jaws including a channel defining a longitudinal axis, having at least one side wall and a bottom wall and being configured to receive a staple cartridge, the bottom wall including at least one opening”, and a locking member “wherein the locking member includes at least one foot configured to engage said at least one opening in the bottom wall of the channel” as set forth in claim 13.  The difference between the claimed subject matter and Hunter et al. would not have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, since such a modification to the Hunter et al. structure would have gone beyond mere substitution or incorporation of a known structure capable of achieving predictable results.  Any modification to the Hunter et al. structure to arrive at the claimed subject matter would have required a reworking of the structure and the principle of operation in a manner which would not have been apparent to a person having ordinary skill in the relevant art, and would have required the improper benefit of the teachings of Applicant’s disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linda J Hodge whose telephone number is (571)272-0571. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Linda J. Hodge/
Patent Examiner, Art Unit 3731

/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        4 May 2022